  8:20-cr-00022-LSC-SMB Doc # 78 Filed: 07/29/20 Page 1 of 1 - Page ID # 173




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                      Plaintiff,                                   8:20CR22

       vs.
                                                                   ORDER
EDWARD GLEN SUMMERS and DAVID
DUANE SHORT,

                      Defendants.


This matter is before the court on Defendant Short’s Unopposed Motion to Continue Trial
[77]. The parties are engaged in plea negotiations and seek additional time to resolve
this matter short of trial. For good cause shown.

       IT IS ORDERED that Defendant Short’s Unopposed Motion to Continue Trial [77]
is granted, as follows:

      1. The jury trial, as to both defendants, now set for September 1, 2020, is
         continued to October 6, 2020.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising as
         a result of the granting of this motion, that is, the time between today’s date
         and October 6, 2020, shall be deemed excludable time in any computation of
         time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(7)(A) & (B)(iv).


      Dated this 29th day of July 2020.

                                          BY THE COURT:

                                          s/Susan M. Bazis
                                          United States Magistrate Judge
